Name: Regulation (EEC) No 3279/75 of the Council of 16 December 1975 on the standardization of the treatment applied by the individual Member States to imports from non-member countries of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade
 Date Published: nan

 18.12.1975 EN Official Journal of the European Communities L 326/1 REGULATION (EEC) NO 3279/75 OF THE COUNCIL of 16 December 1975 on the standardization of the treatment applied by the individual Member States to imports from non-member countries of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 8 (2) thereof; Having regard to the proposal from the Commission; Whereas Article 8 (2) of Regulation (EEC) No 234/68 lays down that the necessary provisions will be adopted to coordinate and standardize the import systems applied by each of the Member States with regard to non-member countries; Whereas the establishment of the common import system for live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage provided for under the aforesaid Regulation requires, for imports from non-member countries, the elimination of quantitative restrictions, measures having equivalent effect, and taxes having equivalent effect to customs duties; Whereas it is nonetheless necessary to limit the risks which could ensue from the abolition in trade with non-member countries of all quantitative restrictions or measures of equivalent effect; whereas the products in question should therefore be included within the scope of Council Regulation (EEC) No 109/70 (2) of 19 December 1969 establishing common rules for imports from State-trading countries, and of Council Regulation (EEC) No 1439/74 (3) of 4 June 1974 on common rules for imports from non-member countries; Whereas provision should furthermore be made, in respect of particularly sensitive products, for the establishment of a system of import licences requiring that a security be lodged, guaranteeing the undertaking to import during the period of validity of the licence, HAS ADOPTED THIS REGULATION: Article 1 1. Save as otherwise laid down in Regulation (EEC) No 234/68 and in this Regulation or as otherwise decided by the Council acting on a proposal from the Commission in accordance with the voting procedure provided for in Article 43 (2) of the Treaty, it shall be forbidden, in respect of products falling within Chapter 6 of the Common Customs Tariff imported from non-member countries:  to levy any charge having equivalent effect to a customs duty,  to apply any quantitative restriction or measure having equivalent effect. 2. However, for roses and carnations falling within subheading ex 06.03 A of the Common Customs Tariff, Member States may, until 31 December 1977, maintain the measures which were applicable on 1 January 1974 to imports of these products originating in non-member countries, but may not make these measures more restrictive. 3. For unrooted cuttings and slips of vines and for grafted or rooted vine plants falling within heading No ex 06.02 of the Common Customs Tariff, Member States may maintain the measures which were applicable on 1 January 1974 to imports of these products originating in non-member countries, but may not make these measures more restrictive. This provision shall be applicable until the deadline laid down for the entry into force in Member States of the measures necessary to conform to Council Directive 74/649/EEC (4) of 9 December 1974 on the marketing of material for the vegetative propagation of the vine produced in third countries. 4. Member States which intend to maintain the measures referred to in paragraphs 2 and 3 shall notify the Commission thereof before the date of their entry into force. Article 2 1. The Annex to Regulation (EEC) No 109/70 shall be extended to all products falling within Chapter 6 of the Common Customs Tariff, which are imported from any country mentioned in the said Annex, other than those products indicated in the Annex to this Regulation, for the periods relating thereto. 2. Products falling within Chapter 6 of the Common Customs Tariff with the exception of the products indicated in the Annex to this Regulation for the periods relating thereto, shall be included in the common list of liberalized products contained in Annex I to Regulation (EEC) No 1439/74. 3. Without prejudice to any measures maintained by Member States pursuant to Article 1, paragraphs 2 or 3, Titles II and III of Regulations (EEC) No 109/70 and (EEC) No 1439/74 shall apply to the products indicated in the Annex to this Regulation for the periods set out therein. However, when a product which, pursuant to Article 1, paragraphs 2 or 3, is subject to national restrictions is imported into a Member State, the applicability within that Member State of import documents issued under Regulations (EEC) No 109/70 and (EEC) No 1439/74 shall be subject to the production of a national document corresponding to a prior import authorization. Article 3 1. All imports into the Community of products subject to surveillance measures pursuant to Title III of Regulations (EEC) No 109/70 and (EEC) No 1439/74 may be made subject, in accordance with the procedure provided for in Article 14 of Regulation (EEC) 234/68, to the production of an import certificate which shall be issued by the Member States to any interested party who applies for such a licence, irrespective of his place of establishment within the Community. These licences shall be valid for one transaction carried out within the Community. However, for the import of a product which, pursuant to Article 1, paragraphs 2 or 3, is subject to national restrictions in a Member State, the applicability of a licence in that Member State shall be subject to the production of a national document corresponding to a prior import authorization. 2. The issue of an import licence shall be conditional upon the lodging of a security to guarantee the undertaking to effect imports while the licence is valid. This security shall be forfeit, in whole or in part, if the imports are not effected or are effected only in part during that period. 3. Where recourse is had to paragraph 1, surveillance measures applied to a product by virtue of Regulations (EEC) No 109/70 and (EEC) No 1439/74 shall be suspended. Article 4 The period of validity of the licences and other rules for the application of Article 3, shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 234/68. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable as from 1 January 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1975. For the Council The President G. MARCORA (1) OJ No L 55, 2. 3. 1968, p. 1. (2) OJ No L 19, 26. 1. 1970, p. 1. (3) OJ No L 159, 15. 6. 1974, p. 1. (4) OJ No L 352, 28. 12. 1974, p. 45. ANNEX CCT heading No Description of product Period ex 06.03 A Roses Until 31 December 1977 ex 06.03 A Carnations Until 31 December 1977 ex 06.02 A Unrooted cuttings and slips of vines Until the deadline laid down for the entry into force in Member States of the measures necessary to conform to Directive 74/649/EEC 06.02 B Vine plants, grafted or rooted